Citation Nr: 1721417	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  16-19 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer.  

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION


The Veteran performed active military service from October 1956 to October 1976.

This matter arises to the Board of Veterans' Appeals (Board) from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran and his spouse presented testimony during a hearing before the undersigned Veterans Law Judge in February 2017.  At the time of the hearing, the undersigned agreed to leave the record open until April 6, 2017, in order for the Veteran to submit additional evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

During the Veteran's hearing in February 2017, he indicated that he wanted to withdraw his claim for service connection for prostate cancer, which was denied by the RO in April 2015.  This matter is referred to the RO for appropriate consideration.  

It was also noted during the February 2017 hearing that the RO was working on matters of service connection for a foot disorder and a higher rating for hypertension, which were the subject of an April 2015 rating decision.  The Board now notes that in September 2015, the Veteran requested a decision review officer review of those claims.  In addition, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD with respect to those claims. As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, it might upset the adjudicative process at this point to remand those issues for a statement of the case.  However, these issues are referred to the RO for appropriate action.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On February 6, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the appeal for service connection for skin cancer is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for skin cancer by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal concerning service connection for skin cancer and, hence, there remain no allegations of errors of fact or law for appellate consideration concerning it.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for service connection for skin cancer is dismissed.


REMAND

The Veteran claims service connection for sleep apnea.  Private medical records indicate that it was first diagnosed in 1994, was surgically treated afterwards with uvulopalatopharyngoplasty, and has been diagnosed again currently.  The matter of whether in-service sinus trouble caused or aggravated his sleep apnea was considered in a May 2016 VA medical opinion, after direct service connection had been claimed by the Veteran on essentially that basis.  However, during the Veteran's hearing on appeal in February 2017, he espoused another theory of entitlement; that being that round the clock work shifts that he had performed for years in service caused him to have sleep apnea.  Additionally, his wife testified in February 2017 that she married him while he was in service, and that she noticed that he snored and gasped for air in service.  

Furthermore, the Veteran currently has a claim for service connection for sinusitis pending at the RO, with a favorable May 2017 VA examination report on the matter of its relationship to service, but without an RO adjudication on the matter.  Additionally, he is in essence claiming as well, concerning his sleep apnea disability, that his current (as contrasted with his in-service) sinusitis either causes or aggravates his current sleep apnea disability.  As such, the two claims for service connection are inextricably intertwined, and as such, the claim for service connection for sinusitis must be adjudicated before the appeal for service connection for sleep apnea is returned to the Board.  The only other option would be for the AMC to grant the sleep apnea claim on remand, if the evidence permits this.  

In light of the above, the Board finds that the action ordered below is necessary.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional or updated available relevant treatment records which have not yet been obtained.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination or medical opinion to determine the nature and likely etiology of his currently diagnosed sleep apnea disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed sleep apnea is related to service, to include round the clock work shifts and/or snoring and gasping for air in service as reported by his wife?  (These events should be accepted by the examiner as having occurred in service.)

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently diagnosed sleep apnea is caused by his current allergic and chronic sinusitis disability?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that there has been any increase in the Veteran's sleep apnea disability due to the Veteran's current allergic and chronic sinusitis disability?  

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a), (b), and (c) separately, and do everything else possible to help ensure that each question is fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing any medical evidence and principles to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  As the sleep apnea claim is intertwined with the sinusitis claim, the AMO is Strenuously, Yet Respectfully, advised NOT TO RETURN THE ISSUE ON APPEAL TO THE BOARD WITHOUT HAVING THE ISSUE OF SERVICE CONNECTION FOR SINUSITIS ADJUDICATED.  If the AMO takes the position that it cannot adjudicate the claim for service connection for sinusitis, and the claim for service connection for sleep apnea has not been granted, the AMO MUST have the RO address the claim for service connection for sinusitis before the issue of service connection for sleep apnea is returned to the Board.  

4.  The AMC must, at the appropriate time(s), readjudicate the Veteran's pending claim for service connection for sleep apnea in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


